Citation Nr: 1105874	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from May 1974 to August 1974, and 
from January 1980 to December 1981.  He also had service in the 
Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during active service.

2.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of the Board's decision to grant service connection 
for hearing loss and tinnitus, the Board finds that any failure 
on the part of VA to notify and/or develop the claim pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will therefore 
proceed to a review of the claims on the merits.

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The DD Form 214 from the Veteran's second period of active 
service reflects that the Veteran was attached to a 
transportation unit during service and that his occupational 
specialty number was 63810, which corresponds to the occupation 
of power generation and wheel vehicle mechanic.

Service treatment records from the Veteran's second period of 
active service reflect audiometric hearing thresholds in August 
1980 of 30, 30, 30, 45, and 55 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, in the right ear, and of 25, 20, 
40, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the left.  It was summarized at this time that 
the Veteran had moderate high frequency hearing loss, 
bilaterally.  However, the Veteran did not report a history of 
hearing loss at his separation examination in December 1981, at 
which time audiometric evaluation revealed hearing thresholds of 
5, 5, 5, 15, and 20 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the right ear, and of 15, 10, 5, 5, and 
10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the left.  Hearing loss was also not noted at 
the time of a VA examination in June 1984.

Private treatment records for the period of October 2004 to 
November 2005 reflect that in October 2004, audiometric 
evaluation revealed mixed hearing loss in the left ear with flat 
tympanogram, and a sensory hearing loss in the right ear with 
good discrimination at 100 percent.  The Veteran subsequently 
underwent both left and right tympanostomies.  

VA audiological examination in January 2007 revealed that the 
examiner reviewed the Veteran's claims file in connection with 
this examination.  The examiner reviewed the above-noted private 
records, which showed severe to profound hearing loss for VA 
purposes in 2004.  Currently, the Veteran complained of bilateral 
hearing loss that reportedly began in service, and had 
deteriorated over the years since service.  The Veteran further 
noted that he was exposed to noise during service as a power 
generator and wheel mechanic.  The examiner also noted a positive 
history of post-service exposure as a logger where hearing 
protection was not always used.  The Veteran reported that he 
first noticed tinnitus as high-pitched ringing in the mid 1980s.  

Audiological examination revealed hearing thresholds of 45, 45, 
55, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and of 35, 40, 40, 55, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, 
in the left.  Pure tone averages were 59 decibels on the right 
and 51 on the left, and word recognition using the Maryland CNC 
word list was 68 percent on the right and 60 percent on the left.  
The examiner summarized that the Veteran had moderate sloping to 
severe sensorineural hearing loss between 500 and 8000 Hertz on 
the right, and mild sloping to severe sensorineural hearing loss 
over the same range, on the left.  After acknowledging the August 
1980 in-service audiometric results that indicated hearing loss 
for VA purposes, it was the opinion of this examiner that because 
of the Veteran's occupational exposure both prior to active 
service in the National Guard, and after service, the Veteran's 
hearing impairment was less likely as not the result of acoustic 
trauma during active service in the military.  Because service 
and private treatment records were negative for the complaint or 
diagnosis of tinnitus, the examiner further concluded that the 
Veteran's tinnitus was not the result of acoustic trauma during 
service.  

In the Veteran's February 2007 notice of disagreement, the 
Veteran indicated that his hearing was fine when he entered the 
service.  

A July 2008 VA medical statement from a VA staff audiologist 
reflects that the Veteran was evaluated at the Pensacola, Florida 
VA Outpatient Clinic at this time for hearing loss.  It was 
further noted that the Veteran had service in both the U.S. Army 
and U.S. Army National Guard, during which time he was exposed to 
damaging noise levels from heavy vehicle engines, generators, 
small arms fire, and explosive while on active duty and National 
Guard training.  This audiologist also noted that the Veteran 
reported a severe, subjective high-pitched tinnitus that he had 
suffered from since 1976.  The Veteran also had moderate to 
moderately severe bilateral hearing loss for which he wore 
binaural hearing aids.  It was this examiner's opinion that the 
Veteran's longstanding tinnitus and hearing loss were more likely 
than not caused by his military noise exposure.  

The Board has considered the evidence relevant to these claims, 
and first finds that it includes current diagnoses of tinnitus 
and bilateral hearing disability for VA benefits purposes (38 
C.F.R. § 3.385 (2010)).  Thus, a current disability has been 
demonstrated with respect to each claim.  

In addition, the Veteran's assertion that he was exposed to noise 
during service due to his exposure to the operation of heavy 
equipment and vehicles is corroborated by his occupational 
specialty during service and his attachment to a transportation 
unit.  Thus, the Board also finds, as did the RO, that there is 
sufficient evidence of the Veteran's exposure to acoustic trauma 
during service.

Moreover, in a recent opinion in July 2008, a VA audiologist 
found that the Veteran had both bilateral hearing loss and 
tinnitus, and that it was more likely than not that these 
conditions were related to his noise exposure during his U.S. 
Army and U.S. Army National Guard service, further noting that 
this noise exposure included the Veteran's contact with heavy 
vehicle engines and generators.  In addition, although the Board 
recognizes that the January 2007 VA audiologist did not find that 
the Veteran's hearing loss and tinnitus were related to service, 
by stating that the Veteran's hearing loss was in part related to 
pre-active service exposure during the National Guard, she to 
some degree supports service connection for hearing loss as 
related to injury during National Guard service, and in any 
event, the Board finds that her opinions are not particularly 
persuasive, given the fact that she does not explain why she did 
not attach any significance to the in-service findings of August 
1980 and simply rejected any connection between tinnitus and 
service based on the lack of any documentary evidence of this 
condition.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, and the Veteran's tinnitus and a 
hearing loss by VA standards has been documented and found to be 
consistent with noise exposure during active service, with one 
opinion in favor of service connection for hearing loss and 
tinnitus and one against, the Board will given the Veteran the 
benefit of the doubt, and find that the Veteran's hearing loss 
and tinnitus had their onset during active service.  
Consequently, the Board finds that the evidence supports 
entitlement to service connection for bilateral hearing loss and 
tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


